Citation Nr: 1606810	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-35 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office that, respectively, granted service connection for PTSD and assigned a 30 percent rating, effective July 24, 2008 and denied entitlement to a TDIU rating.  In April 2012, the RO increased the Veteran's rating to 50 percent for PTSD, effective July 24, 2008.  In October 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.  In June 2015, these matters were remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board notes that the Veteran submitted a statement from the Social Security Administration (SSA) in December 2015 indicating that he meets the medical requirements for disability benefits due to his hypertension, diabetes, peripheral neuropathy, hearing loss, and spinal arthritis, and that he was found to have become disabled on May 1, 2011.  A disability determination and decision and associated medical records considered in connection with the SSA claim are not associated with the electronic record.  As medical records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information regarding the claims on appeal, attempts to secure them must be made.

On August 2015 VA PTSD examination, the examiner noted that the Veteran has been receiving mental health treatment through a New Jersey Vet Center, but that such records were not associated with the electronic record.  Similarly, a December 2015 statement notes that the Trenton Vet Center has provided the Veteran individual and group counseling services since August 2013.  As these records are constructively of record and are pertinent to the Veteran's claims seeking an increased rating for PTSD and a TDIU rating, efforts to obtain them must be made.

Additionally, a December 2015 VA New Jersey treatment record indicates that the Veteran is presently being treated at James J. Howard VA Outpatient Clinic in Brick, New Jersey.  Records from this facility in the electronic record are dated through June 2015.  However, the December 2015 statement suggests that the Veteran has continued seeking treatment from this facility at least through December 2015.  Accordingly, efforts to obtain these outstanding records must be made.

Further, the Board previously remanded the matter of an increased rating for PTSD to obtain updated examination findings regarding the severity of his PTSD.  On August 2015 VA examination, the examiner indicated that the Veteran has occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran's "ability to secure or sustain gainful employment is impaired due to an inconsistent ability to effectively cope with stressors and demands of a work-place environment due to recurrent and prolonged periods of depression, anxiety, and irritability which reduce his ability to consistently function independently, appropriately and effectively."  

Subsequently, in a December 2015 statement from Dr. M.A. of the James J. Howard VA Outpatient Clinic, she indicates that the Veteran's PTSD medication was recently increased as his condition has worsened.  She reported that he continues to suffer from severe chronic PTSD symptoms which have been exacerbated over recent months, and which prominent symptoms include irritability, difficulty with social relationships and authority figures, nightmares and poor sleep, frequent anger and anxiety which has affected his familial relationships, intrusive memories, and an exaggerated startle [response] with severe hypervigilance.  This provider noted that the Veteran has not worked since 2011 and had to stop working because he felt himself losing control and being unable to deal with interacting with people/situations.  She opined that he is completely and totally disabled and is considered precluded from obtaining or retaining employment due directly to his severe PTSD.  Also, in a December 2015 statement from the Veteran's wife, she reported that his health has been "steadily declining" for the past 8-9 years and that his memory has been declining.  She stated that even with his medications, he becomes extremely angry and that they have to sleep in separate rooms due to his inability to sleep well, getting in and out of bed, and having weird dreams.

It is not inconceivable that during this interim period, the Veteran's PTSD has increased in severity, particularly in light of the December 2015 statement suggesting that this has occurred and that as a result of his PTSD, the Veteran can no longer work.  Accordingly, the Board finds that an updated examination is warranted to assess the current severity and associated functional impairment caused by his PTSD.

In addition to the PTSD examination ordered in the June 2015 Remand, the Board also instructed that updated examinations be obtained as to the severity of the Veteran's diabetes mellitus and peripheral neuropathy and that the examiners address the functional limitations of the Veteran's service-connected disabilities, to include PTSD, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus, tinnitus, erectile dysfunction, and bilateral hearing loss.  As noted above, the Veteran was afforded a PTSD examination in August 2015.  He was also afforded an examination to assess his diabetes mellitus and associated neuropathy.  While the examiner indicated that the Veteran's diabetes mellitus and complications of diabetes would not impact his ability to work because the Veteran's diabetes is fairly well controlled on oral medications and insulin, his neuropathy is stable, and because there are no significant functional deficits related to his diabetes noted, the examiner did not address the functional limitations due to these disabilities, in addition to his other service-connected disabilities, to include tinnitus, erectile dysfunction, and bilateral hearing loss.  As the Veteran is contending that he is unable to maintain substantially gainful employment due to the combined effect of his service-connected disabilities, an opinion as to the functional impairment of these disabilities is necessary.  Accordingly, a supplemental medical opinion is required.

Moreover, on August 2015 VA diabetes examination, the examiner notes that the Veteran has no additional conditions (other than peripheral neuropathy and erectile dysfunction) related to his diabetes affecting his ability to work.  The examiner also noted that the Veteran has good renal function.  However, in a December 2015 statement from a private physician (Dr. K.J.), it is noted that the Veteran has chronic kidney disease stage I with significant proteinuria and that he is at risk of progression if these ailments are not monitored and treatment adjusted accordingly, and which can affect his ability to maintain employment.  The findings contained in this statement seem to be in conflict with the statements on August 2015 examination indicating that the Veteran has good renal function.  Therefore, a supplemental medical opinion should be provided addressing whether the Veteran experiences any renal problems due to his service-connected diabetes mellitus and if so, the functional impairment caused by such problems as they relate to his ability to engage in and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the disability determination and decision and copies of all medical records considered in connection with the Veteran's award of SSA disability benefits.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of the complete updated clinical records of all VA and/or private treatment the Veteran has received for his PTSD, to specifically include:

(a)  Records from the Trenton Vet Center from August 2013; and
(b)  Updated records (since June 2015) from the James J. Howard VA Outpatient Clinic in Brick, New Jersey.

3.  Then arrange for the Veteran to be scheduled for an examination to determine the current severity of his PTSD and to address the associated functional limitations of this disability.  Following review of the record, the examiner should address the functional limitations due to his service-connected PTSD (in addition to his other service-connected disabilities including peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus, tinnitus, erectile dysfunction, and bilateral hearing loss) as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  [In essence, the Board is requesting an opinion as to the functional impairment caused by the Veteran's PTSD, in addition to an opinion as to the functional impairment all of his service-connected disabilities, combined, would cause the Veteran.]

It is noted that the Veteran completed high school and an apprenticeship program for plumbing and worked as a plumber and then later as a part-time police officer.

The examiner should provide a complete rationale for all opinions offered, to include consideration (and discussion as deemed appropriate) of the August 2015 VA PTSD examination report, the December 2015 statement from Dr. M.A., and the December 2015 statement from the Veteran's wife.

4.  Also, arrange for a supplementary medical opinion (with examinations only if deemed necessary by the opinion provider) by an appropriate provider to determine whether the Veteran has any renal problems due to his service-connected diabetes mellitus, and if so the functional impairment caused by such disability, and to additionally address the functional impairment of the Veteran's diabetes mellitus and associated diabetic complications, to specifically include peripheral neuropathy and erectile function (in addition to his other service-connected disabilities including PTSD, tinnitus, and bilateral hearing loss).  The opinion provider should not merely comment on whether the Veteran's diabetes and associated diabetic complications would impact his employment, but should discuss the functional limitations due to these disabilities as they may relate to the Veteran's ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  Specifically, the opinion provider should address the following:

(a)  Does the Veteran have any renal problems due to his service-connected diabetes mellitus?  The opinion provider should discuss the August 2015 VA examination and December 2015 statement from Dr. K.J. expressing agreement or disagreement with each and explaining the discrepancy between the two.

(b)  If the Veteran's renal problems are found to be due to his service-connected diabetes mellitus, what are the functional limitations due to such problems?  Again, the opinion provider should specifically address the December 2015 statement from Dr. K.J. suggesting that the Veteran's kidney problems impact his ability to work.

(c)  Proffer an opinion as to the functional impairment of the Veteran's diabetes mellitus and associated diabetic complications, to specifically include peripheral neuropathy and erectile dysfunction.

(d)  Proffer an opinion as to the functional impairment of all of the Veteran's service-connected disabilities, combined.

It is again noted that the Veteran completed high school and an apprenticeship program for plumbing and worked as a plumber and then later as a part-time police officer.

The opinion provider should provide a complete rationale for all opinions offered.

5.  Arrange for any further development deemed indicated by the development ordered above.

6.  Thereafter, review the record and readjudicate the claims for an increased rating for PTSD and for a TDIU rating.  If either remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




